—In an action to re*668cover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Parga, J.), entered December 14, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Santoro v Daniel, 276 AD2d 478). Thus, it was incumbent upon the plaintiffs to come forward with admissible evidence sufficient to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). We agree with the Supreme Court that the plaintiffs failed to do so (see, Harney v Tombstone Pizza Corp., 279 AD2d 609; Napoli v Cunningham, 273 AD2d 366; Jackson v New York City Tr. Auth., 273 AD2d 200; Grossman v Wright, 268 AD2d 79, 85). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.